Citation Nr: 0605301	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-36 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a major depressive disorder and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned Law Judge in October 2004.  


FINDING OF FACT

The veteran's current major depressive disorder and PTSD 
arise from experiences she was exposed to while in service 
resulting from performing her duties as an operating room 
specialist.  


CONCLUSION OF LAW

PTSD and recurrent major depressive disorder were incurred in 
service.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that any procedural defect 
which may have occurred as a result of noncompliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot by virtue of the veteran being granted the full benefit 
sought on appeal.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The Board notes that the veteran's military occupational 
specialty listed on her DD Form 214 was an operating room 
specialist, with the related civilian occupation being listed 
as a surgical orderly.  

At the time of the veteran's March 1974 service separation 
examination, she was noted to have frequent trouble sleeping, 
nervousness, depression, and excessive worry, since January 
1974, due to job tension and personal problems.  

On her March 1974 service separation report of medical 
history, the veteran checked the "yes" boxes when asked if 
she had or had had depression or excessive worry, nervous 
trouble of any sort, or frequent trouble sleeping.  In the 
narrative portion of the report, the veteran was again noted 
to have frequent trouble sleeping, nervousness, depression, 
and excessive worry since January 1974, due to job tension 
and personal problems.

In January 2002, the veteran requested service connection for 
depression and PTSD.  She noted that her service MOS was that 
of an operating room surgical technician.  The veteran stated 
that she assisted surgeons with trauma surgery.  She noted 
that the patients included young servicemen with severe 
combat injuries.  She also indicated that some patients were 
there for abortions which were difficult for her because she 
had moral objections.  She further reported that some 
patients died during surgery.  The veteran stated that she 
repeatedly requested relief from her superiors which was 
occasionally granted when she was most traumatized, but that 
she continued to be assigned to the OR.  

In a May 2001 report, a VA physician indicated that it was 
probable that the veteran's PTSD condition was incurred or 
aggravated by military service.  

At the time of a June 2001 outpatient visit, the veteran 
reported working in the operating room while in the Air 
Force.  She stated that she saw numerous deaths and grotesque 
injuries.  The veteran noted that she continued to have 
intrusive thoughts and images about some of the events that 
occurred in the operating room.  She also reported several 
instances that occurred while she was assigned to the 
operating room.  The veteran also noted having been sexually 
assaulted while in the service.  Axis I diagnoses of major 
depressive disorder and PTSD were rendered.  

At the time of an August 2002 VA examination, the veteran 
reported receiving specialized training as an operating room 
technician when she entered service.  She was stationed at 
David Grant Medical Center.  The examiner noted the finding 
of "frequent trouble sleeping, nervousness, depression, and 
excessive worry since 1974 due to job tension and personal 
problems" on the veteran's discharge examination.  The 
veteran also reported using drugs while in the service.  She 
indicated that her experiences in the operating room caused 
her such problems that she wanted a new MOS and to be 
retrained.  She was offered an honorable discharge and took 
it.  The veteran also reported several traumatic instances 
which occurred while in the operating room.  She further 
noted having been sexually assaulted while in the service.  
She also reported a number of post-military traumatic events, 
including both physical and sexual assaults.  

The veteran was noted to have an extensive history of 
polysubstance abuse and dependence.  She stated that this 
began in the military and continued until at least 1986.  The 
veteran indicated that she was placed on Prozac beginning in 
1995 and that she began receiving psychiatric treatment at 
the Spokane VAMC in March 2001.  The veteran reported staying 
away from things that reminded her of her military 
experience.  She noted that she could still hear patients 
when she had intrusive recollections of her military 
experience.  Following examination, diagnoses of chronic PTSD 
and recurrent major depressive disorder were rendered.  

The examiner stated that the overall picture was one of an 
individual who made only marginal adjustment prior to 
entering military service to the extent that there were a 
number of indications of family dysfunction and subjective 
unhappiness that were frequently associated with psychiatric 
and psychosocial adjustment problems as an adult.  The 
veteran reported an extensive history of drug use while on 
active duty and thereafter.  The examiner also noted that the 
veteran reported having been coerced into a sexual 
relationship with her superior but stated that this did not 
cause her extreme distress at the time.  The examiner 
observed that the PTSD symptoms that the veteran reported 
centered primarily on injuries and deaths that she witnessed 
as an operating room technician.  He noted that subsequent to 
service, the veteran led what she characterized as a rough 
life.  

The examiner observed that while the veteran's military 
experiences in the operating room likely contributed to her 
longstanding problems, conditions during childhood and 
subsequent to the military, including the death of a son, 
involvement in abusive relationships, and the general 
lifestyle of an intravenous drug user, also played a 
significant role in her PTSD and depressive symptoms.  The 
examiner stated that the discrete role of her military 
experience in the etiology of her problems could not be 
parceled out independently.  

In an October 2002 treatment record, a VA licensed social 
worker indicated that it was possible that earlier life 
experiences increased the risk of the development of PTSD and 
depression later in life when presented with additional 
stressors to include exposure to death and serious injuries 
in a medical setting as well as coercion.  

At the time of her October 2004 hearing, the veteran 
testified that she served as a surgical technician while in 
the military.  She also noted that she was found to have had 
a three month long history of excessive worry and depression 
with frequent trouble sleeping and nervousness due to job 
tension and personal problems. 

For a veteran to prevail in her claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for PTSD and a major depressive 
disorder, it cannot be stated that the preponderance of the 
evidence is against the claim of service connection.  The 
Board notes that the veteran served as an operating room 
technician while in service.  The Board further observes that 
the veteran was noted to have had a three month period of 
excessive worry and depression with frequent trouble sleeping 
and nervousness due to job tension and personal problems at 
the time of her March 1974 service separation examination.  
The Board also notes that while the August 2002 VA examiner 
did not relate the veteran's diagnosed PTSD and major 
depressive disorder entirely to her military service, he 
stated that the veteran's military experiences in the 
operating room likely contributed to her longstanding 
problems.  He further indicated that the discrete role of her 
military experience in the etiology of her problems could not 
be parceled out independently.  Moreover, on a May 2001 
intake sheet, a VA physician indicated that it was probable 
that the veteran's PTSD condition was incurred or aggravated 
by military service.  Finally, the October 2002 VA social 
worker indicated that it was possible that earlier life 
experiences increased the risk of the development of PTSD and 
depression later in life when presented with additional 
stressors to include exposure to death and serious injuries 
in a medical setting as well as coercion.  

Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for a major depressive disorder and 
PTSD.  




ORDER

Service connection for a major depressive disorder and PTSD 
is granted.  




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


